Exhibit 10.1

 

FORM OF
SAFETY INSURANCE GROUP, INC.
2002 MANAGEMENT OMNIBUS INCENTIVE PLAN, AS AMENDED

 

NOTICE OF RESTRICTED STOCK GRANT
FOR RESTRICTED STOCK WITH PERFORMANCE-BASED VESTING

 

You (the “Grantee”) have been granted the following shares of Restricted Stock
of Safety Insurance Group, Inc. (the “Company”), par value $0.01 per share
(“Share”), pursuant to the Safety Insurance Group, Inc. 2002 Management Omnibus
Incentive Plan, as amended (the “Plan”):

 

Name of Grantee:

 

[                     ]

 

 

 

Number of Shares of Restricted Stock Granted:

 

[         ]*

 

 

 

Per Share Value of Common Stock at Grant:

 

[         ]

 

 

 

Date of Grant:

 

[         ]

 

 

 

Periods of Restriction:

 

Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, provided you have not had a Termination of Service on or prior
to such date(s) (except under the limited circumstances set forth in Exhibit A),
and at least the minimum threshold performance is met, the Periods of
Restriction with respect to the Restricted Stock shall lapse, and the Shares
shall become free of the forfeiture and transfer restrictions contained in the
Restricted Stock Award Agreement, as follows:

 

 

 

 

 

See Exhibit A, which is attached to and made part of this document.

 

--------------------------------------------------------------------------------

*  Target performance will result in a payout equal to 100% of Number of Shares
of Restricted Stock Granted.

 

--------------------------------------------------------------------------------


 

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Stock evidenced hereby is granted
under and governed by the terms and conditions of the Plan and the Restricted
Stock Award Agreement, both of which are attached to and made a part of this
document.

 

GRANTEE:

SAFETY INSURANCE GROUP, INC.:

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

VESTING SCHEDULE FOR RESTRICTED STOCK
INTENDED TO BE SUBJECT TO THE PERFORMANCE-BASED EXCEPTION

 

PERFORMANCE PERIOD. The “Performance Period” shall be the period commencing on
[January 1, 2013], and ending on [December 31, 2015], except as otherwise
specified below.

 

VESTING DATE. Except as otherwise specified below in connection with a
Termination of Service, the Restricted Stock shall vest on the day the Committee
certifies in writing the attainment of the performance measures described below.

 

AMOUNT OF PAYMENT. Subject to modification in connection with a Termination of
Service, as specified below, the number of Shares that shall become free of the
forfeiture and transfer restrictions contained in the Restricted Stock Award
Agreement on the Vesting Date is determined by multiplying the Number of Shares
of Restricted Stock Granted, as set forth in the Notice of Restricted Stock
Grant, by the Final Payout Percentage, as defined below and determined and
certified by the Committee, rounding up to the nearest whole Share (the “Shares
Earned”).

 

EFFECT OF TERMINATION OF SERVICE. Except as otherwise expressly set forth below,
in the event of the Grantee’s Termination of Service for any reason before the
end of the Performance Period, whether voluntary or involuntary (including for
Good Reason or without Cause), all unvested Restricted Stock shall be
immediately forfeited without consideration.

 

(a)                                 DEATH OR DISABILITY. If, during the
Performance Period, the Grantee’s Termination of Service occurs because of the
Grantee’s death or Disability, the Restricted Stock shall not be forfeited on
the date of Termination of Service, but the number of Shares Earned shall be
equal to (i) the number of Shares determined based on a Performance Period that
ends on the last day of the Company’s fiscal year during which the Termination
of Service occurs multiplied by (ii) a fraction, the numerator of which is the
number of months (rounded up to the next integer) from the beginning of the
Performance Period until the date of Termination of Service, and the denominator
of which is 36.

 

(b)                                 TERMINATION IN CONNECTION WITH A CHANGE IN
CONTROL. If, during the Performance Period, and upon or within 24 months after a
Change in Control, the Grantee’s Termination of Service is by the Company (or
its successor) for any reason other than Cause or Disability or by the Grantee
for Good Reason, any Restricted Stock that is outstanding or assumed or
substituted and remained outstanding after the Change in Control shall not be
forfeited and shall vest as of the date of Termination of Service, but the
number of Shares Earned shall be equal to 100% of the Number of Shares of
Restricted Stock Granted, as set forth in the Notice of Restricted Stock Grant.

 

--------------------------------------------------------------------------------


 

DEFINITIONS. Capitalized terms used in this Vesting Schedule are defined below
or in the Notice of Restricted Stock Grant, the Restricted Stock Award
Agreement, or the Plan:

 

(a)                                 “Average Price” means the average official
closing price per Share over the 20-consecutive-trading days ending with and
including the applicable day (or, if there is no official closing price on that
day, the last trading day before that day).

 

(b)                                 “Combined Ratio” means, with respect to the
Company, the sum of the loss ratio (losses and loss adjustment expenses incurred
as a percent of net earned premiums) plus the expense ratio (underwriting and
other expenses as a percent of net earned premiums), calculated on a GAAP basis,
as reported in the Company’s filings with the Securities and Exchange
Commission.

 

(c)                                  “Combined Ratio Percentage” means the
percentage that corresponds to the Company’s average Combined Ratio for the
Performance Period, as specified below:

 

Company’s Combined Ratio

 

Combined Ratio Percentage

 

94.6% and below

 

200.0

%

97.2%

 

150.0

%

99.8%

 

100.0

%

102.2%

 

75.0

%

104.6%

 

50.0

%

above 104.6%

 

0.0

%

 

Between the levels specified above, the Combined Ratio Percentage is
interpolated linearly, rounding to one decimal place. Without changing anything
in the foregoing, the following is a graphical representation of the Combined
Ratio Percentage:

 

(d)                                 “Final Payout Percentage” means the
percentage that results from the sum of (1) the Combined Ratio Percentage times
60% plus (2) the TSR Percentage times 40%. Without changing anything in this
Vesting Schedule, the following chart shows how the Final Payout Percentage is
to be calculated:

 

[g138201kgi001.gif]

 

(e)                                  “Performance Peer Company” means each
company listed below, and each Performance Peer Company’s successor, so long as
each Performance Peer Company has a class of common securities listed for public
trade on a national securities exchange or market from the beginning through the
end of the Performance Period:

 

--------------------------------------------------------------------------------


 

1.                                      Allstate Corporation

2.                                      Travelers Companies, Inc.

3.                                      Loews Corporation

4.                                      CNA Financial Corporation

5.                                      Chubb Corporation

6.                                      Progressive Corp.

7.                                      W.R. Berkley Corporation

8.                                      Old Republic International Corp.

9.                                      Cincinnati Financial Corp.

10.                               Erie Indemnity Company

11.                               White Mountains Insurance Group, Inc.

12.                               Hanover Insurance Group, Inc.

13.                               Markel Corp.

14.                               Horace Mann Educators Corp.

15.                               Selective Insurance Group Inc.

16.                               Tower Group Inc.

17.                               Mercury General Corporation

18.                               Navigators Group Inc.

19.                               United Fire Group, Inc.

20.                               Employers Holdings, Inc.

21.                               State Auto Financial Corp.

22.                               Meadowbrook Insurance Group Inc.

23.                               Infinity Property and Casualty Corp.

24.                               National Interstate Corporation

25.                               Donegal Group Inc.

26.                               EMC Insurance Group Inc.

27.                               Hilltop Holdings Inc.

28.                               Baldwin & Lyons Inc.

29.                               Hallmark Financial Services Inc.

 

(f)                                   “TSR” means total shareholder return,
which is the percentage that results from the difference between (i) the
quotient determined by dividing (A) the sum of (I) the cumulative amount of cash
dividends for the Performance Period, plus (II) the Average Price at the end of
the Performance Period by (B) the Average Price at the beginning of the
Performance Period, which quotient is raised to the power of the result of one
divided by the number of the Company’s fiscal years ending with or within the
Performance Period, minus (ii) one. TSR expressed as a formula is as follows:

 

TSR = [(Cumulative Dividends + Average PriceEnd)/Average PriceBeginning](1/no.
of yrs.) - 1

 

(g)                                  “TSR Percentile Ranking” means the
Company’s percentile ranking relative to the Performance Peer Companies, based
on TSR, calculated as follows (rounded up to the nearest whole percentile):

 

1 — [(Company Rank — 1)/(Total Number of Performance Peer Companies + the
Company — 1)]

 

For example, if the Company is ranked third out of a group of 13 consisting of
the 12 Performance Peer Companies plus the Company, the TSR Percentile Ranking
is calculated as 1 — [(3 — 1)/(12 + 1 — 1)] or 1 — (2/12) or 1 — 0.1667 or the
83rd percentile. The Company’s rank is determined by ordering the Performance
Peer Companies and the Company from highest to lowest based on TSR for the
Performance Period and counting down from the entity with the highest TSR
(ranked first) to the Company’s position on the list. If two entities are ranked
equally, the ranking of the next entity shall account for the tie, so that if
one entity is ranked first and two entities are tied for second, the next entity
is ranked fourth.

 

(h)                                 “TSR Percentage” means the percentage that
corresponds to the TSR Percentile Ranking, as specified below, except that if
the percentage that results from the formula is greater than 100%, but the
Company’s TSR is negative, then the TSR Percentage shall be 100%, regardless of
the result of such formula:

 

--------------------------------------------------------------------------------


 

TSR Percentile Ranking

 

TSR Percentage

 

90th and above

 

200.0

%

70th

 

150.0

%

50th

 

100.0

%

40th

 

75.0

%

30th

 

50.0

%

below 30th

 

0.0

%

 

--------------------------------------------------------------------------------


 

FORM OF
SAFETY INSURANCE GROUP, INC.
RESTRICTED STOCK AWARD AGREEMENT
FOR RESTRICTED STOCK WITH PERFORMANCE VESTING

 

SECTION 1.                            GRANT OF RESTRICTED STOCK

 

(a)                                 RESTRICTED STOCK. On the terms and
conditions set forth in the Notice of Restricted Stock Grant and this Restricted
Stock Agreement (the “Agreement”), the Company grants to the Grantee on the Date
of Grant the Restricted Stock set forth in the Notice of Restricted Stock Grant.
The Restricted Stock Award is granted in respect of past services and services
to be performed. It has been determined that the value of the past services
performed by the Grantee equals or exceeds the par value of the Shares subject
to this Agreement.

 

(b)                                 PLAN AND DEFINED TERMS. The Restricted Stock
is granted pursuant to the Plan, a copy of which the Grantee acknowledges having
received. All terms, provisions, and conditions applicable to the Restricted
Stock set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.

 

SECTION 2.                            FORFEITURE AND TRANSFER RESTRICTIONS

 

(a)                                 FORFEITURE RESTRICTIONS.  Unless otherwise
specified in the Notice of Restricted Stock Grant, Article 9 of the Plan shall
govern the forfeiture to the Company of Shares of Restricted Stock upon
Termination of Service.

 

(b)                                 TRANSFER RESTRICTIONS. The Restricted Stock
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.

 

(c)                                  LAPSE OF RESTRICTIONS. The Period of
Restriction shall lapse as to the Restricted Stock in accordance with the
schedule set forth in the Notice of Restricted Stock Grant. Subject to the terms
of the Plan and Section 4(a) hereof, upon lapse of the Period of Restriction,
the Grantee shall own the Shares that are subject to this Agreement free of all
restrictions otherwise imposed by this Agreement.

 

SECTION 3.                            DIVIDENDS, VOTING RIGHTS AND CUSTODY

 

The Grantee shall be entitled to vote and receive dividends on the Shares
subject to this Agreement; provided, however, that no dividends shall be payable
to the Grantee, and the Grantee will not be entitled to vote Shares of
Restricted Stock, with respect to record dates occurring prior to the Date of
Grant or with respect to record dates occurring on or after the date, if any, on
which the Grantee has forfeited those Shares of Restricted Stock.
Notwithstanding the foregoing, any dividends or distributions with respect to
the Restricted Stock shall be credited to the Grantee’s book-entry account and
shall be subject to the same restrictions as the Shares of Restricted Stock and
shall otherwise be considered Restricted Stock for all purposes under this
Agreement unless and until the Periods of Restriction lapse. For the avoidance
of doubt, no portion of the dividends or distributions credited to the Grantee’s
book-entry account shall be paid unless and until the Periods of Restriction
lapse. The Shares subject to this Agreement shall be registered in the name of
the Grantee and held in custody by the Company.

 

SECTION 4.                           MISCELLANEOUS PROVISIONS

 

(a)                                 TAX WITHHOLDING. The Company may make such
provisions as are necessary for the withholding of all applicable taxes on the
Restricted Stock, in accordance with Article 16 of the Plan. With

 

--------------------------------------------------------------------------------


 

respect to the minimum statutory tax withholding required with respect to the
Restricted Stock, the Grantee may elect to satisfy such withholding requirement
by having the Company withhold Shares from this Award.

 

(b)                                 RECOUPMENT POLICY. Notwithstanding anything
to the contrary in this Agreement, all Restricted Stock payable (including any
dividends or distributions with respect to the Restricted Stock) shall be
subject to any recoupment policy adopted by the Company from time to time
(including, but not limited to, any policy adopted in accordance with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law), regardless of whether the policy is adopted after the date on which the
Restricted Stock are granted or the Periods of Restriction lapse.

 

(c)                                  RATIFICATION OF ACTIONS. By accepting this
Agreement, the Grantee and each person claiming under or through the Grantee
shall be conclusively deemed to have indicated the Grantee’s acceptance and
ratification of, and consent to, any action taken under the Plan or this
Agreement and Notice of Restricted Stock Grant by the Company, the Board, or the
Committee.

 

(d)                                 NOTICE. Any notice required by the terms of
this Agreement shall be given in writing and shall be deemed effective upon
personal delivery or upon deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. Notice shall be
addressed to the Company at its principal executive office and to the Grantee at
the address that he or she most recently provided in writing to the Company.

 

(e)                                  CHOICE OF LAW. This Agreement and the
Notice of Restricted Stock Grant shall be governed by, and construed in
accordance with, the laws of New York, as such laws are applied to contracts
entered into and performed in such state.

 

(f)                                   COUNTERPARTS. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

(g)                                  MODIFICATION OR AMENDMENT. This Agreement
may only be modified or amended by written agreement executed by the parties
hereto; provided, however, that the adjustments permitted pursuant to
Section 4.2 of the Plan may be made without such written agreement.

 

(h)                                 SEVERABILITY. In the event any provision of
this Agreement shall be held illegal or invalid for any reason, the illegality
or invalidity shall not affect the remaining provisions of this Agreement, and
this Agreement shall be construed and enforced as if such illegal or invalid
provision had not been included.

 

--------------------------------------------------------------------------------